Citation Nr: 0902857	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected residuals of a fractured condyle of 
the left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the RO.  

In August 2006 and again in September 2007, the Board 
remanded the claim for an increased rating for the service-
connected residuals, fractured condyle, left mandible for 
further development.  

As noted previously, in January 2004, the veteran asserted 
that his service-connected disability had impacted his 
employment in retail.  This matter is referred back to the RO 
for any indicated action.  

The matter is being remanded to the RO via the AMC, in 
Washington, DC. VA will notify the veteran if further action 
is required.  


REMAND

The Board's review of the claims file shows that further 
RO/AMC action on the claim of increased rating for his 
service-connected residuals of a fractured condyle of the 
left mandible is required.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  
Because the RO/AMC did not comply with the directives of the 
Board's prior remand in this appeal, another remand is 
warranted.  

The August 2006 and September 2007 remand directed the RO/AMC 
to schedule a VA examination in order to determine the 
current severity of the veteran's service-connected jaw 
disability, specifically the lateral excursion movement and 
the range of motion for the inter-incisal movement.  While 
the VA examiner in September 2008 provided the range of 
motion of the lateral excursion movement, the range of motion 
for the inter-incisal movement was not recorded.  As such 
further examination is needed.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC should provide appropriate 
notice to the veteran concerning his 
claim for increase.  See, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Then, 
the RO/AMC should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO/AMC to 
obtain any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

2.  The veteran should be scheduled for 
another VA examination in order to 
determine the severity of the service-
connected residuals of a fractured 
condyle of the left mandible.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The VA examiner should specify 
the range of motion for the inter-incisal 
movement (in millimeters) and the range 
of motion of the lateral excursion 
movement (in millimeters).  The VA 
examiner should also include any 
increased functional loss due to painful 
use, weakness, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner should set 
forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim for increase should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO/AMC should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


